Exhibit 10.1

SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT

THIS SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”)
is entered into as of November 5, 2013 (“Effective Date”) by and between
Armstrong World Industries, Inc., a Pennsylvania corporation (the “Company”) and
Frank J. Ready (the “Executive”).

BACKGROUND

WHEREAS, Executive currently serves as the Executive Vice President and Chief
Executive Officer of Armstrong Floor Products Worldwide, a business unit of the
Company; and

WHEREAS, Executive and the Company have mutually agreed that Executive’s
employment with the Company will end on December 31, 2013 (the “Separation
Date”); and

WHEREAS, in connection with the termination of Executive’s employment with the
Company and in consideration of the mutual promises set forth in this Agreement
and of other good and valuable consideration the sufficiency of which Executive
acknowledges, and intending to be legally bound hereby, Executive and the
Company agree as follows:

TERMS AND CONDITIONS

1. Employment through Separation Date. The Company and the Executive have agreed
that the Executive’s employment with the Company will terminate effective as of
the Separation Date. As of the Effective Date of this Agreement, Executive shall
cease to serve as Executive Vice President and Chief Executive Officer of
Armstrong Floor Products Worldwide, and Executive hereby tenders his resignation
from all board, officer and committee positions of the Company, its subsidiaries
and its affiliates as of the Effective Date. Executive shall continue in
employment with the Company through the Separation Date and shall provide such
transition services as the Company reasonably requests, including but not
limited to providing assistance to the Company in connection with any Company
matters with respect to which Executive had knowledge or responsibility on or
prior to the Effective Date. Executive agrees to provide such transition
services in a professional manner and to cooperate with the Company, upon its
reasonable request, on all such matters.

While Executive remains employed through the Separation Date, Executive shall
continue to (a) receive his base salary at the rate in effect on the Effective
Date in accordance with regular payroll practices, subject to applicable tax and
payroll deductions, and (b) be eligible for participation in Company benefit
plans applicable to similarly situated employees in accordance with the terms of
the applicable plans. Executive must remain employed through the Separation Date
in order to receive the severance benefits as described in Section 2 below.



--------------------------------------------------------------------------------

Severance and Release Agreement

 

2. Severance Benefits. If Executive continues in employment through the
Separation Date and complies with the terms and conditions set forth in this
Agreement, and Executive executes and does not revoke the Second Release within
the time period specified therein, attached hereto as Appendix A (releasing any
and all claims arising or based on matters between the Effective Date and the
Separation Date), Executive shall be entitled to the following:

 

  a. Cash Severance. Executive shall receive a lump sum amount of $500,000,
which is equal to one year of Executive’s base salary at the rate in effect as
of the Effective Date. This cash severance shall be paid within 30 days after
the Separation Date.

 

  b. Continued Medical/Prescription Drug and Dental Coverage. Provided that
Executive is eligible for and timely elects continued coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the monthly premium
rate applicable to Executive and, where applicable, his spouse and dependents
for COBRA coverage under the Company’s medical/prescription drug and dental plan
during the six month period following the Separation Date shall be the premium
rate applicable to active employees for such coverage. After six months
following the Separation Date, Executive shall be responsible for paying the
full COBRA premium rate for continued COBRA coverage. All such coverage shall be
subject to the terms of the Company’s applicable benefit plans.

 

  c. Armstrong World Industries, Inc. Management Achievement Plan (“MAP”).
Executive shall be eligible to receive an annual cash bonus award under the MAP
for the 2013 calendar year, based on Company and individual performance as
determined according to the terms of the MAP. Any MAP award shall be paid at the
same time as MAP awards are paid to other participants.

 

  d. Outplacement Services. The Company shall provide Executive with 12 months
of outplacement services through a provider selected by the Company in order to
assist Executive with his job transition after the Separation Date. Executive
must commence such outplacement services by June 30, 2014. The outplacement
services will continue until the earlier of Executive’s acceptance of
alternative employment or a period of 12 months from the date on which Executive
commences such outplacement services.

 

  e. Miscellaneous. Payments and benefits under this Section 2 shall be referred
to herein as the “Severance Benefits.” Payments under this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code, under the
“separation pay” or “short-term deferral” exemption set forth in the regulations
under Section 409A, as applicable. The Severance Benefits are being provided
under, and in accordance to, the Severance Pay Plan for Salaried Employees of
Armstrong World Industries, Inc.

3. Other Benefits. Executive shall be entitled to his vested accrued benefits
under the following employee benefit plans or programs of the Company, all of
which shall be governed by the terms of the applicable plan or program and
applicable law:

 

  a. Deferred Compensation Plan benefits according to the terms of the plan.

 

  b. Retirement Income Plan according to the terms of the plan.

 

  c. Retirement Benefit Equity Plan according to the terms of the plan.

 

  d. Savings and Investment Plan according to the terms of the plan.

 

2



--------------------------------------------------------------------------------

Severance and Release Agreement

 

  e. Executive’s outstanding stock options and performance restricted stock
units shall be exercisable or payable, as applicable, according to the terms of
the applicable grant agreements, and Executive’s separation of employment shall
be considered an involuntary termination without cause for purposes of such
grant agreements. Nothing in this Agreement shall change or otherwise modify the
terms of any such grant agreements.

 

  f. Executive shall be eligible to continue to participate in the split dollar
life insurance program applicable to Executive in accordance with the terms of
the applicable Split Dollar Agreement, provided that Executive continues to pay
100% of the premiums with respect to such split dollar insurance.

4. Employment Termination and Separation. The Company and Executive agree that
Executive’s employment with the Company shall terminate effective on the
Separation Date. Executive also agrees that, separate and apart from any
Severance Benefits and benefits described in Section 3 above, Executive is not
entitled to any payments, bonuses, incentives or other benefits of any kind from
the Company or any of its affiliates, except for the following: (i) wages earned
based on work performed before the Separation Date, (ii) any accrued but unpaid
vacation pay for the period before the Separation Date, (iii) any benefits
accrued or vested under any Company sponsored employee benefit plans or programs
as of the Separation Date, and (iv) reimbursement for any reasonable and
necessary business travel or entertainment expenses incurred on behalf of the
Company before the Separation Date to the extent that these expenses are subject
to reimbursement under the Company’s policies, practices and/or procedures, as
applicable. Executive acknowledges that he has been paid by the Company for all
hours worked as of the date Executive signs this Agreement, including any
incentive compensation, or other compensation.

5. Unemployment Compensation. In connection with Executive’s employment
termination, the Company agrees it will not dispute or contest any claim for
unemployment compensation filed by Executive after the Separation Date.

6. No Re-employment. Executive expressly and specifically waives any claim for
employment, re-employment, or reinstatement with the Company, and agrees not to
re-apply to the Company or any of its affiliates

7. Return of Company Property. Within ten days of the Effective Date, Executive
shall return all Company property to the Company, including all documents and
materials created or received by Executive in the course of employment with the
Company, except for employment or benefits documents pertaining specifically to
Executive’s employment (including but not limited to documents reflecting his
compensation, benefits, or Executive’s separation). Any Company Property
obtained between the Effective Date and the Separation Date shall be returned to
the Company on or before the Separation Date.

 

3



--------------------------------------------------------------------------------

Severance and Release Agreement

 

8. General Waiver and Release. Executive hereby waives and releases any and all
claims arising on or before the date of Executive’s execution of this Agreement,
whether or not now known, that Executive has or might have against the Company,
its parents, subsidiaries, affiliated companies, predecessors and assigns, and
all of their past and present officers, directors, employees, agents,
successors, and assigns (collectively “Releasees”), subject only to the
exceptions identified in Section 9 below. These waived and released claims
include but are not limited to the following:

 

  a. any and all claims arising from or relating to Executive’s recruitment,
hire, employment, terms and conditions of employment, and termination of
employment with the Company;

 

  b. any and all claims of wrongful discharge, emotional distress, defamation,
misrepresentation, fraud, detrimental reliance, breach of contractual
obligations, promissory estoppel, negligence, assault and battery, and violation
of public policy;

 

  c. any and all claims of unlawful discrimination (including but not limited to
claims of age discrimination), harassment and retaliation under any applicable
federal, state and/or local laws and regulations, any and all claims of
violations of any federal, state and local law relating to recruitment, hiring,
employment, terms and conditions of employment, and termination of employment,
and any and all claims of violations of any other federal, state and local laws,
including but not limited to the Pennsylvania Human Relations Act; Pennsylvania
Equal Pay Law; Pennsylvania Wage Payment and Collection Law; Pennsylvania Wage
Complaint: Retaliation, the Rehabilitation Act, the Civil Rights Acts, the Age
Discrimination in Employment Act (the “ADEA”), the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Family Medical Leave
Act, the Equal Pay Act, the Executive Retirement Income Security Act (“ERISA”),
and any common law claims now or hereafter recognized and all claims for counsel
fees and costs;

 

  d. any and all claims for monetary damages and any other form of personal
recovery or relief, including claims for costs, expenses, and attorneys’ fees;
and any right to bring, maintain, or participate in a class, collective, or
representative action against the Releasees to the maximum extent permitted by
law.

This release is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.

9. Claims Not Being Waived. The only claims not waived and released by Executive
under Section 8 are those involving:

 

  a. unemployment and/or state disability benefits pursuant to the terms of
applicable state law;

 

  b. any benefit entitlements that are vested as of the Separation Date pursuant
to the terms of a Company-sponsored benefit plan governed by ERISA;

 

  c. any claim that, by operation of law, cannot under any circumstances be
waived;

 

  d. any claim arising after the date that Executive signs this Agreement; and

 

  e. Executive’s right to be indemnified, defended, and held harmless with
respect to his service to the Company under any indemnification provision
applicable generally to past or present directors and officers of the Company,
including under the Certificate of Incorporation or By-laws of the Company,
under any director and officer insurance policy, or as provided by law.

 

4



--------------------------------------------------------------------------------

Severance and Release Agreement

 

10. Confidentiality. Executive agrees not to disclose the terms of this
Agreement to anyone, except for Executive’s spouse, attorney, financial advisor,
tax preparer and accountant, as necessary, provided that any individuals covered
within these exceptions from confidentiality agree to keep this information
confidential.

11. Restrictive Covenants/Clawbacks. Executive acknowledges and agrees that
Executive continues to be bound by the restrictive covenants contained in
Section 5 of the Change in Control Agreement by and between the Company and
Executive, dated as of September 2, 2012. Executive also acknowledges and agrees
that Executive continues to be bound by the provisions contained in Sections 13,
16 and 20(d) of the Armstrong World Industries, Inc. 2011 Long-Term Incentive
Plan and Sections 13 and 16 of the Armstrong World Industries, Inc. 2006
Long-Term Incentive Plan. Executive acknowledges and agrees that such provisions
and restrictive covenants are currently effective and enforceable; and Executive
agrees to comply with such provisions and restrictive covenants in all respects
before and after the Separation Date.

12. Non-Disparagement. Subject to Section 15 below, Executive will not take any
action, or play any role in any communication, written or otherwise, that
disparages, criticizes, or otherwise reflects adversely on or encourages any
adverse action against the Company or its affiliates and/or the products or
services of the Company or its affiliates or their officers, directors,
employees or representatives.

13. Relief. Executive agrees that any breach of the terms of Section 10, 11 or
12 of this Agreement would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law; Executive
therefore also agrees that in the event of any such breach or any threat of
breach, the Company shall be entitled to an immediate injunction and restraining
order to prevent such breach, threatened breach or continued breach by Executive
and/or any and all persons or entities acting for or with Executive, without
having to prove damages, and to all costs and expenses, including reasonable
attorneys’ fees and costs, in addition to any other remedies to which the
Company may be entitled at law or in equity. In the event of any breach of
Section 10, 11 or 12 of this Agreement, all severance payments provided under
this Agreement shall immediately cease and be forfeited except for $500, which
the parties agree is valid and ongoing consideration for the remainder of this
Agreement. The terms of this Section shall not prevent the Company from pursuing
any other available remedies for any breach or threatened breach hereof,
including but not limited to the recovery of damages from Executive. Executive
and the Company further agree that the restrictive covenants referenced in
Section 11 are reasonable and that the Company would not have entered into this
Agreement but for incorporation by reference of such covenants herein. Should a
court determine, however, that any provision of these covenants is unreasonable,
either in period of time, geographical area, or otherwise, the parties hereto
agree that the covenants should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable and the remainder of this
Agreement shall remain in full force and effect.

 

5



--------------------------------------------------------------------------------

Severance and Release Agreement

 

14. Cooperation. Executive agrees upon request to fully cooperate with the
Company and its affiliates before and after Executive’s Separation Date in
relation to any business, operational, regulatory, litigation or compliance
issues.

15. Investigations and Related Proceedings. Nothing in this Agreement shall
affect or interfere with Executive’s right to participate, cooperate, initiate a
charge, assist in and make truthful statements in an investigation or proceeding
involving or conducted by the Company or by any government agency, oversight
board, commission, court or other regulatory or investigative body.

16. Non-Admissions. Nothing in this Agreement shall be regarded as an admission
of any wrongdoing, fault, liability, or unlawful activity by Executive, the
Company or any Releasee.

17. Consideration and Revocation Periods and Effective Date. The parties
acknowledge and agree as follows:

 

  a. Executive has been given twenty-one calendar days after the date he
receives this Agreement (“21-day Consideration Period”) to review and consider
whether or not to sign this Agreement. The parties agree that changes in this
Agreement, whether material or immaterial, do not restart the running of the
21-day Consideration Period.

 

  b. During a period of seven calendar days after the date Executive signs this
Agreement (“7-day Revocation Period”), Executive may revoke this Agreement by
providing written notice of his revocation to the Company by hand delivery,
overnight service, fax or e-mail transmission, during the 7-day Revocation
Period, using the contact information for the Company stated in Section 19
below. If this Agreement is revoked during the 7-Day Revocation Period, this
Agreement shall be null and void and Company shall have no obligation to pay the
severance payments contemplated herein.

 

  c. This Agreement will not become binding and enforceable until the eighth day
after the date Executive has signed and returned it to the Company, provided
that Executive has not revoked this Agreement during the 7-day Revocation
Period.

18. Consultation with Attorney. The Company hereby advises Executive in writing
to consult with an attorney prior to signing this Agreement.

 

6



--------------------------------------------------------------------------------

Severance and Release Agreement

 

19. Acceptance of Agreement and Notice to the Company. Executive can enter into
this Agreement, on or before the last date of the 21-day Consideration Period,
by signing this Agreement and returning the original signed Agreement to the
Company by hand delivery, overnight service, email or fax at the following
address and directed to the person identified below (in the case of return by
overnight service, the signed Agreement will be considered timely if it is
received one day following the final day of the 21-day Consideration Period).
The parties agree that an electronic signature signifies Executive’s intent to
be bound. Any notice of revocation must be provided to the Company in writing by
hand delivery, overnight service, email or fax, on or before the last day of the
7-day Revocation Period, and directed to the person identified below (any notice
of revocation will be considered timely if it is received one day following the
final day of the 7-day Revocation Period):

Ellen R. Romano

Senior Vice President, Human Resources

Armstrong World Industries, Inc.

2500 Columbia Avenue

Lancaster, PA 17604

717-396-2412 (W)

717-396-6133 (Fax)

erromano@armstrong.com

If this Agreement is not signed by Executive and delivered to Company by the
date one day after the 21-day Consideration Period, or if this Agreement is
revoked by Executive within the 7-day Revocation Period, this Agreement shall be
null and void and Company shall have no obligation to pay any amounts under this
Agreement.

20. Ceasing Payments. Notwithstanding anything in this Agreement to the
contrary, Executive understands and hereby agrees that all payments under this
Agreement shall cease upon the first to occur of the following, the occurrence
of which will be determined by the Company in its sole discretion: (i) the
Company’s discovery of Executive’s violation of any terms or conditions relating
to Executive’s employment or violations of any applicable policies of the
Company, including without limitation matters discovered by the Company after
the date of this Agreement which, had such matters been discovered by the
Company before the date of this Agreement, would have justified the Company’s
termination of Executive’s employment for cause, or (ii) Executive’s violation
of any terms or conditions of this Agreement.

21. Severability. If the waiver and release of claims under the ADEA in
Section 8 of this Agreement is held invalid, unenforceable, or otherwise
illegal, the parties agree that the waiver and release of any and all other
claims in Section 8 of this Agreement shall remain valid and enforceable to the
fullest extent permitted by law.

22. Successors. This Agreement is binding on, and inures to the benefit of, the
Executive and Company and their successors and assigns.

23. Governing Law. Federal or state law within the Commonwealth of Pennsylvania
shall govern the validity, performance, enforcement, interpretation and any
other aspect of this Agreement, notwithstanding any state’s choice of law
provisions to the contrary. The Executive and Company agree that any claim of a
breach of any Section of this Agreement must be brought before a court of
competent jurisdiction. The Executive and Company hereby waive trial by jury in
any action to enforce this Agreement. The Executive and Company further agree
and acknowledge that this Agreement shall not be interpreted to render either
party to be a prevailing party for any purpose, including but not limited to, an
award of attorney’s fees under any statute or otherwise.

24. Complete Agreement. Except as stated in Section 11 above, this Agreement
constitutes the parties entire agreement and cancels, supersedes, and replaces
any and all prior agreements (written, oral or implied) between Executive and
the Company regarding all of the subjects covered by this Agreement, and neither
Executive nor the Company is relying on any representation or promise that is
not expressly stated in this Agreement. No changes to this Separation of
Employment and General Release Agreement can be effective except by another
written agreement signed by Executive and by the Company’s Vice President of
Human Resources, President or Chief Executive Officer.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

Severance and Release Agreement

 

Date Given to Executive:     By  

 

      Ellen R. Romano, SVP, Human Resources

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS SEPARATION OF EMPLOYMENT AND
GENERAL RELEASE AGREEMENT, UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO THIS
SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT.

 

Date Signed:

     

 

      Frank J. Ready

 

8



--------------------------------------------------------------------------------

Severance and Release Agreement

 

APPENDIX A

SECOND RELEASE TO THE COMPANY

In further consideration of the Severance Benefits provided to Frank J. Ready
(the “Executive”) pursuant to Section 2 of the Separation of Employment and
General Release Agreement dated November 5, 2013 by and between Armstrong World
Industries, Inc., a Pennsylvania corporation (the “Company”) and Executive (the
“Agreement”), Executive waives and releases any and all claims arising on or
before the date of Executive’s execution of this Second Release, whether or not
now known, that Executive has or might have against the Company, its parents,
subsidiaries, affiliated companies, predecessors and assigns, and all of their
past and present officers, directors, employees, agents, successors, and assigns
(collectively “Releasees”), subject only to the exceptions identified below as
“Claims Not Being Waived.” These waived and released claims include but are not
limited to the following:

 

  a. any and all claims arising from or relating to Executive’s recruitment,
hire, employment, terms and conditions of employment, and termination of
employment with the Company;

 

  b. any and all claims of wrongful discharge, emotional distress, defamation,
misrepresentation, fraud, detrimental reliance, breach of contractual
obligations, promissory estoppel, negligence, assault and battery, and violation
of public policy;

 

  c. any and all claims of unlawful discrimination (including but not limited to
claims of age discrimination), harassment and retaliation under any applicable
federal, state and/or local laws and regulations, any and all claims of
violations of any federal, state and local law relating to recruitment, hiring,
employment, terms and conditions of employment, and termination of employment,
and any and all claims of violations of any other federal, state and local laws,
including but not limited to the Pennsylvania Human Relations Act; Pennsylvania
Equal Pay Law; Pennsylvania Wage Payment and Collection Law; Pennsylvania Wage
Complaint: Retaliation, the Rehabilitation Act, the Civil Rights Acts, the Age
Discrimination in Employment Act (the “ADEA”), the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Family Medical Leave
Act, the Equal Pay Act, the Executive Retirement Income Security Act (“ERISA”),
and any common law claims now or hereafter recognized and all claims for counsel
fees and costs;

 

  d. any and all claims for monetary damages and any other form of personal
recovery or relief, including claims for costs, expenses, and attorneys’ fees;
and any right to bring, maintain, or participate in a class, collective, or
representative action against the Releasees to the maximum extent permitted by
law.

This release is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.

 

9



--------------------------------------------------------------------------------

Severance and Release Agreement

 

Claims Not Being Waived. The only claims not waived and released by Executive as
described above are those involving:

 

  e. unemployment and/or state disability benefits pursuant to the terms of
applicable state law;

 

  f. any benefit entitlements that are vested as of the Separation Date pursuant
to the terms of a Company-sponsored benefit plan governed by ERISA;

 

  g. any claim that, by operation of law, cannot under any circumstances be
waived;

 

  h. Executive’s right to be indemnified, defended, and held harmless harmless
with respect to his service to the Company under any indemnification provision
applicable generally to past or present directors and officers of the Company,
including under the Certificate of Incorporation or By-laws of the Company,
under any director and officer insurance policy, or as provided by law.

Right to Review and Revocation. Executive shall have 21 days to review and
consider this Second Release following the Separation Date and seven days
following execution of this Second Release to revoke it.

Incorporation by Reference. The provisions of Sections 10 through 24 of the
Agreement are hereby incorporated by reference herein and any references therein
to “Agreement” shall include this Second Release, as applicable.

PLEASE READ THIS SECOND RELEASE CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS SECOND RELEASE, UNDERSTANDS IT AND
IS VOLUNTARILY ENTERING INTO THIS SECOND RELEASE.

EXECUTIVE REPRESENTS AND AGREES THAT HE HAS SIGNED AND RETURNED THIS AGREEMENT
NO EARLIER THAN EXECUTIVE’S SEPARATION DATE.

The undersigned hereby executes this Second Release as of             

 

 

      Frank J. Ready       Date

 

10